Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles E. Parker, Jr., appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915A(b) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Parker v. Virginia Pub. Defender, No. 2:11-cv-00466-RAJ-TEM (E.D.Va. Sept. 20, 2011). We dispense with oral argument because the facts and legal contentions are adequately *286presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.